Name: Commission Regulation (EC) NoÃ 332/2008 of 11 April 2008 amending Regulation (EC) NoÃ 297/2003 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile
 Type: Regulation
 Subject Matter: tariff policy;  America;  animal product;  trade policy;  international trade
 Date Published: nan

 12.4.2008 EN Official Journal of the European Union L 102/17 COMMISSION REGULATION (EC) No 332/2008 of 11 April 2008 amending Regulation (EC) No 297/2003 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas, (1) Commission Regulation (EC) No 297/2003 (2) provides for the opening and administration, on a multi-annual basis, of an import tariff quota for certain beef and veal products. Certificates of authenticity attesting that the products originate in Chile should be issued before certain products are imported. The name of the issuing authority for these certificates is given in Annex III to that Regulation. Article 8(2) of that Regulation provides that Annex III may be revised if a new issuing authority is appointed. (2) Chile has notified the Commission that it has appointed a new body that will be authorised to issue certificates of authenticity as of 1 July 2008. (3) Regulation (EC) No 297/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 297/2003 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Commission Regulation (EC) No 98/2008 (OJ L 29, 2.2.2008, p. 5). Regulation (EC) No 1254/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 43, 18.2.2003, p. 26. Regulation as last amended by Regulation (EC) No 567/2007 (OJ L 133, 25.5.2007, p. 13). ANNEX ANNEX III Body authorised by Chile to issue certificates of authenticity: AsociaciÃ ³n Gremial de Plantas Faenadoras FrigorÃ ­ficas de Carnes de Chile Teatinos 20  Oficina 55 Santiago Chile